DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 1/14/2022.
The application has been amended as follows: 
In claim 1, line 5, after the word ‘stent’ and before the semicolon, the words ---, wherein the proximal loops comprise larger proximal loops and smaller proximal loops relative to each other--- were added. 
In claim 2, line 1, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---. 
In claim 3, line 1, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 4, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 5, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 6, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
Claim 7 was cancelled. 
In claim 8, line 1, “of claim 7” was deleted and replaced with ---of claim 1---. 
In claim 8, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
Claim 9 was cancelled. 
Claim 10 was cancelled. 
In claim 11, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 13, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 14, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 15, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 16, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 17, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 18, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 20, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
New claim 21 was added with the following text: 
21. A stent and stent delivery device comprising: a stent having proximal loops with one or more coils wrapped around a wire forming the proximal loops; 
New claim 22 was added with the following text: 
22. The stent and stent delivery device of claim 21, wherein the larger distal loops utilize the one or more coils while the smaller distal loops do not.
Reasons for Allowance
For claim 1, the closest prior art is Goicoechea et al. (U.S. Pat. No.: 5,609,627) in view of Jones et al. (Pub. No.: US 2003/0216807), with Goicoechea disclosing a stent with end loops having radiopaque coils laterally offset from a middle of each proximal loop and with Jones teaching a delivery device with a pusher having enlarged ends and  a reduced diameter region.  However, Goicoechea et al. lacks larger and smaller end loops. 
For claim 11, the closest prior art is Jones et al. (Pub. No.: US 2003/0216807), disclosing a stent having proximal loops and a coil 51a,b wrapped around a proximal 
For claim 20, the prior art fails to fairly teach or suggest a stent having proximal loops including shorter proximal loops and longer proximal loops, with a coil wrapped around each longer proximal loop; a pusher used to deliver the stent through a catheter; the pusher having a distal portion with first and second enlarged diameter regions, the first and second enlarged diameter regions separated by a reduced diameter region; wherein the longer proximal loop coils are contained within the reduced diameter region while the pusher delivers the stent through the catheter, wherein the coil is a proximal end of a wire woven into the stent.  The closest prior art is Jones as applied to claim 11, however, Jones lacks the coil as a proximal end of a wire woven into the stent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUBA GANESAN/Primary Examiner, Art Unit 3774